  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-856

SONOHM LICENSING LLC,

                      Plaintiff,                  JURY TRIAL DEMANDED
   v.
                                                  PATENT CASE
AVALUE TECHNOLOGY INC.,
    a Colorado Corporation

                      Defendant.


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT


        Plaintiff Sonohm Licensing LLC files this Original Complaint for Patent Infringement

against Avalue Technology Inc. and would respectfully show the Court as follows:

                                     I. THE PARTIES

        1.     Plaintiff Sonohm Licensing LLC (“Sonohm” or “Plaintiff”) is a Texas limited

liability company with its principal place of business at 15922 Eldorado Pkwy, Suite 500-1641,

Frisco, TX 75035.

        2.     On information and belief, Defendant Avalue Technology Inc. (“Defendant”) is a

corporation organized and existing under the laws of Colorado with a place of business at 9

Timber Lane, Marlboro, NJ 07746. Defendant has a registered agent at Vincent Hsu, 9 Timber

Lane, Marlboro, NJ 07746.




                                              1
   Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 2 of 16




                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Colorado Long-Arm Statute, due at

Defendant being a Colorado corporation and, under the patent laws, therefore only resides in this

district.

        5.     Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Colorado. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Colorado. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

incorporation in Colorado, and/or sale of products and/or services within Colorado. Defendant

has committed such purposeful acts and/or transactions in Colorado such that it reasonably

should know and expect that it could be haled into this Court as a consequence of such activity.

        6.     Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is incorporated in Colorado. Under the patent laws, because Defendant is

incorporated in Colorado, Colorado is the only district in which it resides. On information and



                                                 2
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 3 of 16




belief, from and within this District Defendant has committed at least a portion of the

infringements at issue in this case.

          7.     For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 6,651,207)

          8.    Plaintiff incorporates the above paragraphs herein by reference.

          9.    On November 18, 2003, United States Patent No. 6,651,207 (“the ‘207 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘207 Patent

is titled “Method and System for Improving Voice Quality in Cordless Communications.” A true

and correct copy of the ‘207 Patent is attached hereto as Exhibit A and incorporated herein by

reference.

          10.   Sonohm is the assignee of all right, title and interest in the ‘207 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘207 Patent.        Accordingly, Sonohm possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘207 Patent

by Defendant.

          11.   The application leading to the ‘207 patent was filed August 20, 1999. (Ex. A at

cover).

          12.   The invention in the ‘207 Patent relates to the field of telecommunications and

more particularly improving voice quality in cordless communications. (Id. at col. 1:8-10).

          13.   In conventional cordless voice communication systems, there is typically a base

station which acts as a master supporting a plurality of mobile units, which act as slaves. (Id. at


                                                  3
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 4 of 16




col. 1:13-17). The master base station establishes communication links with the mobile units and

has a function to detect errors over the communications links with the mobile units. (Id. at col.

1:17-20).

       14.     Predictive methods have been used to suppress distorted data packets in order to

improve voice quality over the communication link. (Id. at col. 1:21-24). The particular method

chosen generally depends on the speed at which errors over the communication links can be

detected. (Id. at col. 1:24-26). In cordless systems in which the single carrier is used, data

packets are correlated from transmission to transmission such that if the quality of a first

transmission is poor then it is highly likely that the next transmission will also be poor. (Id. at

col. 1:26-28). As a result, from the data packets from the first transmission, the quality of the

data packets for the next transmission can be predicted and the base station can suitably and

prospectively suppress distorted data packets. (Id. at col. 1:29-33).

       15.     However, frequency hopping systems, which use various carriers over each

communication link and change the carriers from time to time, a problem arises when a

communication link encounters interference problems affecting the quality of the

communications link. (Id. at col. 1:35-40). In a frequency hopping scheme, the base station and

mobile units generally move in sync in time from frequency to frequency. (Id. at col. 3:55-57).

Mobile units not initially synced with a base unit “listen” to a specific radio frequency to attempt

to lock on to the base station. (Id. at col. 3:57-61). When the base station hops to that specific

frequency, the mobile units identify and receive control data transmitted by the base station,

which allows the mobile units to lock with the base station and sync with the frequency hopping

scheme. (Id. at col. 3:61-65). The frequency hopping scheme therefore helps the wireless



                                                 4
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 5 of 16




communication system to avoid bad channels or frequencies due to radio frequency interference

and other problems. (Id. at col. 3:65 – col. 4:1).

       16.     The challenging problem of the frequency hopping scheme is that the system

algorithms ensure that, unlike same carrier wireless communications, the contents of consecutive

data packets are not correlated. (Id. at col. 4:4-7). There is also no way to derive from the first

transmission the necessary parameters to perform packet suppression for the second

transmission. (Id. at col. 1:46-48). In other words, the quality of a prior data packet cannot be

used to predict the quality of successive data packets. (Id. at col. 1:42-46, col. 4:7-10). This

problem frustrates users and has been a longstanding challenge to the developers of cordless

communication devices. (Id. at col. 48-51). The inventors therefore sought ways to improve

voice quality in cordless communications that used frequency hopping schemes.

       17.     The following is an exemplary implementation of the claimed invention. To

improve the voice quality over each communication link, the base station can select a frequency

in which to establish a link between the base station and a mobile unit. (Id. at col. 4:11-15). The

base station monitors the quality of the frequency used on the link. (Id. at col. 4:15-16). The

quality of the frequency can be determined by measuring parameters that indicate that signal

bursts or parts of signal bursts are lost or corrupted over the communication link, or the strength

of the signal over the communication link. (Id. at col. 4:16-20). If the quality of the frequency is

unacceptable, the frequency may be marked as bad such that the next time the marked frequency

is used in the frequency hopping scheme, the base station corrects the error. (Id. at col. 4:20-27).

For example, the base station may mute the data or communicate to the mobile unit that it should

use the prior data packet.     (Id. at col. 4:27-29). Because the base station evaluates on a

frequency-by-frequency basis, each mobile unit may actively communication with the base

                                                     5
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 6 of 16




station on the same or individual frequencies that minimize the loss of voice information over

individual links associated with each unit. (Id. at col. 4:36-41). For example, if a mobile

communication system defines twelve different subsets for groups channels within the frequency

band, the system can select the current best ten out of the twelve available subsets to

communicate and block the remaining two subsets because those subsets represent poor quality

for that communication link. (Id. at col. 6:17-24).

       18.     The claimed invention has a technical advantage over the prior art through its

ability to automatically monitor the quality of the frequency used on an individual

communications link so that the base station may then perform data correction on the frequency

in response to monitored quality of the frequency. (Id. at col. 2:14-19). This scheme to improve

voice quality can be used with any algorithm to prevent interference with multiple base stations

in a system. (Id. at col. 4:42-44). Furthermore, this scheme can also avoid selecting frequencies

yielding poor quality for individual communication links. (Id. at col. 4:50-52).

       19.     During the prosecution history of the ‘207 patent, applicant discussed the

unconventional features of the claimed invention that distinguished the invention from the prior

art. A distinguishing claim limitation discussed was “selecting another frequency after the first

time period to transmit and receive data over the communication link; after selecting the another

frequency, selecting, during a second time period, the frequency that was monitored during the

first time period; and performing, during the second time period, error correction on the selected

frequency in response to the monitored quality monitored during the first time period,” and

similar limitations. (Ex. B at 8-9). The prior art did not disclose being able to “select and

monitor a first frequency, select a second frequency, then select the first frequency again, and

then perform error correction for the first frequency in response to the monitoring of the first

                                                 6
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 7 of 16




frequency prior to a selection of the second frequency.” (Id. at 8). Rather the prior art disclosed

using coder and decoder for detection and correction of errors and carrying out judgement and

correction of errors in data as the signal is received. (Id. at 8-9).

        20.      The ‘207 patent was cited during the prosecution history of patents and patent

applications owned by companies including Sprint Communications Company L.P., Cisco

Technology, Inc. AT&T Intellectual Property I, L.P., RF Micro Devices, Inc. Qualcomm

Incorporated,     and   Samsung     Electronics    Co.      (See    http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=3&f=G&l=50&co1=AND&d=PTXT&s1=6,651,207&OS=6,651,207&RS=6,651,2

07; https://patents.google.com/patent/US6651207B1/en?oq=6%2c651%2c207).

        21.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 11 of the ‘207 patent in Colorado, and elsewhere in the United States, by

performing actions comprising at least using or performing the claimed method for improving

voice quality in cordless communications by using the RiTab-10T1 Tablet (“Accused

Instrumentality”).

        22.      Upon information and belief, the Accused Instrumentality performs the step of

selecting a unique carrier frequency over an individual communication link, the communication

link operable to carry data between at least one mobile unit and a base station. For example, the

Accused       Instrumentalities   implement     Bluetooth     4.0   (or   later   version).      (E.g.,

http://web.archive.org/web/20170523082930/http://www.avalue.com.tw/Product/Intelligent-

Systems/Mobile-&-Tablet/Semi-Rugged-Tablet/RiTab-10T1_2384).                Using Bluetooth 4.0 (or

later version) selects a unique carrier frequency (e.g., a frequency that is determined by adaptive

frequency hopping (AFH) pattern) over an individual communication link (Bluetooth link), the

                                                   7
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 8 of 16




communication link (e.g., Bluetooth link) operable to carry data between at least one mobile unit

(e.g., slaves, such as a Bluetooth device) and a base station (e.g., master, such as a computer,

laptop,           tablet,           or           mobile         phone).                      (E.g.,

http://download.ni.com/evaluation/rf/intro_to_bluetooth_test.pdf;

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 17, 234).

          23.   Upon information and belief, the Accused Instrumentality performs the step of

monitoring the quality of the selected frequency during a first time period. For example, using

Bluetooth 4.0 (or later version) monitors the quality of the selected frequency during a first time

period for example by assessing whether a channel should be classified as bad because an

interference-level measure associated with it has exceeded a threshold. (E.g., https://cdn.rohde-

schwarz.com/pws/dl_downloads/dl_application/application_notes/1c108/1C108_0e_Bluetooth_

BR_EDR_AFH.pdf;

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 178).

          24.   Upon information and belief, the Accused Instrumentality performs the step of

selecting another frequency after the first time period to transmit and receive data over the

communication link. For example, with Bluetooth 4.0 (or later version), the physical channel is

sub-divided        into      time        units        known      as       slots.             (E.g.,

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 19, 25). Data

is transmitted/received between Bluetooth devices in packets that are positioned in these slots.

(Id.). Frequency hopping takes place between the transmission or reception of packets.     (Id.).

          25.   Upon information and belief, the Accused Instrumentality performs the step of

after selecting the another frequency, selecting, during a second time period, the frequency that

was monitored during the first time period. For example, Bluetooth 4.0 (or later version) after

                                                  8
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 9 of 16




selecting another frequency (e.g., frequency hopping) selects at a second time period the

frequency that was monitored during the first time period (e.g., the system returns to monitor the

first frequency again to determine whether the first frequency is still bad).               (E.g.,

https://cdn.rohde-

schwarz.com/pws/dl_downloads/dl_application/application_notes/1c108/1C108_0e_Bluetooth_

BR_EDR_AFH.pdf;

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 66).

       26.     Upon information and belief, the Accused Instrumentality performs the step of

performing, during the second time period, error correction on the selected frequency in response

to the monitored quality monitored during the first time period. For example, Bluetooth 4.0 (or

later version) performs the step of performing, during the second time period, error correction

(e.g., marking the frequency as bad, suppresses any data packets that are to be next transmitted

utilizing the bad frequency, and/or retransmitting the data packet) on the selected frequency in

response to the monitored quality monitored during the first time period.                   (E.g.,

https://cdn.rohde-

schwarz.com/pws/dl_downloads/dl_application/application_notes/1c108/1C108_0e_Bluetooth_

BR_EDR_AFH.pdf;

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 43, 66, 178;

http://download.ni.com/evaluation/rf/intro_to_bluetooth_test.pdf).

       27.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘207 patent, i.e., in an amount that by law



                                                9
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 10 of 16




cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       28.      On information and belief, Defendant has had at least constructive notice of the

‘207 patent by operation of law and marking requirements have been complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,106,705)

       29.      Plaintiff incorporates the above paragraphs herein by reference.

       30.      On September 12, 2006, United States Patent No. 7,106,705 (“the ‘705 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘705 Patent

is titled “Method and Communication System for Transmitting Data for a Combination of

Several Services via Jointly Used Physical Channels.” A true and correct copy of the ‘705 Patent

is attached hereto as Exhibit C and incorporated herein by reference.

       31.      Sonohm is the assignee of all right, title and interest in the ‘705 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all

relevant times against infringers of the ‘705 Patent.        Accordingly, Sonohm possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘705 Patent

by Defendant.

       32.      The U.S. application leading to the ‘705 patent was filed May 21, 2001 based on a

PCT filed date of November 24, 1999. (Ex. C at cover).

       33.      The invention in the ‘705 Patent relates to the field of communication for

transmitting data for a combination of a plurality of services via jointly used physical

connections. (Id. at col. 1:8-11).




                                                 10
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 11 of 16




       34.     A communication system provides one or more physical transmission channels

for transmitting data between a data source and a data sink. (Id. at col. 1:15-16). Transmission

channels may be a wide variety of types including cable-conducted using electrical or optical

signal, or radio transmission via a radio interface using electromagnetic waves. (Id. at col. 1:17-

20).

       35.     Radio transmission is used in mobile radio systems in order to set up a connection

to a nonstationary subscriber, such as a mobile station. (Id. at col. 1:24-24). A mobile station,

for example, can be a mobile phone, a laptop computer, or a Bluetooth device. Within coverage

of the network, the mobile stations can request a connection from any desired location, or a

connection can be set up to the mobile station. (Id. at col. 1:25-28). The most common mobile

radio system at the time of the patent application was GSM, which was developed for a single

service (voice transmission). (Id. at col. 1:28-31).

       36.     In contrast, at the time the application was filed, Europe was standardizing

another mobile radio generation, UMTS, which could provide a plurality of services. (Id. at col.

1:35-40). Such a standardization had documentation that typically provide an overview of how a

transmission protocol can support the transport of data for a plurality of services. (Id. at col.

1:41-48).    The use of a physical channel for transmitting data for a plurality of services

presupposes that a unique mapping specification indicates the allocation of the services to

different segments of the physical channel. (Id. at col. 1:49-52). For example, a physical

channel could be defined as a frequency band, a spread code, and a time slot within a frame. (Id.

at col. 1:52-55). In order to be able to select the currently used combinations of the transport




                                                 11
    Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 12 of 16




formats for the various services in line with requirements, the TFC 1 needs to be able to be

changed and therefore the TFCI2 needs to be signaled regularly. (Id. at col. 2:15-18). However,

this signaling ties up transmission capacity. (Id. at col. 2:18-19). The greater the number of

possible combination options, the more capacity is required for signaling. (Id. at col. 2:19-21).

        37.    Recognizing this problem, the inventors developed a method and communication

system that reduces the required signaling capacity without limiting the number of combination

options and the selection thereof. (Id. at col. 2:25-28). The invention draws a distinction

between services with high and low data rate dynamics and uses a matched type of signaling for

the transport format currently being used. (Id. at col. 2:33-35). No joint signaling for all

services takes place, but instead signaling can be individualized. (Id. at col. 2:41-45). For

services with high data rate dynamics, in-band signaling of the transport format is carried out,

and for services with low data rate dynamics, the transport format is signaled in a separate

channel. (Id. at col. 2:45-48). In-band signaling supports the high dynamics of the data rate

change in many services by signaling newly chosen transport formats at an appropriate speed,

whereas somewhat slower signaling accompanying the connection is chosen for services with

data rates which change only slowly or to a limited extent. (Id. at col. 2:48-54).

        38.    On the basis of stipulating a combination of the currently used transport formats

for the services and the signaling thereof, the data for the services are transmitted via the

currently available common physical channels on the basis of the combination of the transport

formats and, at the reception end, are evaluated on the basis of the signaled combination of the

1
  TCF is the Transport Format Combination which indicates a possible combination of the
transport formats for the various services which are mapped onto a common physical channel.
(Id. at col. 2:1-4.
2
  TCFO is Transport Format Combination Identifier which indicates the currently used
combination of the transport formats within the TFCs. (Id. at col. 2:9-11).
                                                12
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 13 of 16




transport formats. (Id. at col. 2:55-61). With the same number of combination options, less

capacity is required for in-band signaling, since only a portion of the services need to be served

constantly. (Id. at col. 2:62-64).

       39.      The prosecution history of the ‘705 patent further explains the unconventional

features of the claimed invention. The prior art did not disclose transmitting data for first and

second services in a first channel, signaling one or more first transport formats for the first

services in-band in the first channel, and signaling a second transport format for the second

service in a second, separate channel. (Ex. D at 9-10). One reference only disclosed transmitting

at different data for a single service without disclosing transmission of first and second services

having different data rate dynamics. (Id. at 10). Another prior art reference only disclosed

transmitting data over a channel that is separate from the signaling information. (Id.). However,

in the claimed invention, a combination of data for first and second services is transmitted over

one channel, signaling information for the first services (having a high data rate dynamics) is

also transmitted over the first channel, and signaling information for the second service (having

lower data rate dynamics) is transmitted in a second, separate channel. (Id. at 11). The claimed

method was therefore not the conventional operation disclosed in the prior art. The claims where

then allowed.

       40.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘705 patent in Colorado, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method by using the RiTab-

10T1 Tablet (“Accused Instrumentality”).

       41.      Upon information and belief, the Accused Instrumentality performs the step of

specifying one or more first transport formats for first services and a second transport format for

                                                13
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 14 of 16




a second service, the first services having higher data rate dynamics than the second service. For

example, the Accused Instrumentalities implements Bluetooth 4.0 (or later version).            (E.g.,

http://web.archive.org/web/20170523082930/http://www.avalue.com.tw/Product/Intelligent-

Systems/Mobile-&-Tablet/Semi-Rugged-Tablet/RiTab-10T1_2384).              Bluetooth 4.0 (or later

version) specifies one or more first transport formats (e.g., air bit rate, modulation schemes, etc.)

for first services (e.g., Basic Rate/Enhanced Data Rate (“BR/EDR”) services like audio

streaming to wireless speakers and/or headphones) and a second transport format (e.g., symbol

rate, modulation format etc.) for a second service (e.g., Low Energy (“LE”) services like sensors

working on LE), the BR/EDR service having higher data rate dynamics than the LE service.

(E.g., https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 17, 18,

20, 80).

       42.      Upon information and belief, the Accused Instrumentality performs the step of

transmitting a combination of data for the first services and data for the second service over a

first channel based on the first and second transport formats. For example, using Bluetooth 4.0

(or later version) transmits a combination of data for the first services (e.g., BR/EDR audio

streaming data) and data for the second service (e.g., Low Energy services like sensors

transmitting on LE) over a first channel based on the first and second transport formats. (E.g.,

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 49, 54).

       43.      Upon information and belief, the Accused Instrumentality performs the step of

signaling, in-band in the first channel, the one or more first transport formats for the first

services.    For example, using Bluetooth 4.0 (or later version) sets up channels where the

signaling of a transport format, like error connection codes or QoS (Quality of Service)



                                                 14
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 15 of 16




parameters,   is   shared    on    the   same    channel    as    data   communication.        (E.g.,

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 41, 42).

       44.     Upon information and belief, the Accused Instrumentality performs the step of

signaling, in a second channel, the second transport format for the second service, the first

channel and the second channel comprising separate channels. For example, using Bluetooth 4.0

(or later version), LE mode is restricted to a communication format where the signaling

information is established on a separate channel (e.g., additional links), and not on the data

communication channel. Furthermore, physical links between the connected devices are used to

transport the logical links. Upon information and belief, the additional links created for signaling

in a LE service, signals the information regarding the second service having lower rate dynamics

(e.g., an LE service) on a separate channel which is different from the first link/channel (e.g., the

channel over which the data communication is taking place and which carries the signaling

information            regarding           BR/EDR                services).                    (E.g.,

https://www.bluetooth.org/docman/handlers/downloaddoc.ashx?doc_id=456433 at 19, 42, 83).

       45.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘705 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       46.     On information and belief, Defendant will continue its infringement of one or

more claims of the ‘705 patent unless enjoined by the Court. Each and all of the Defendant’s

infringing conduct thus causes Plaintiff irreparable harm and will continue to cause such harm

without the issuance of an injunction.

                                                 15
  Case 1:20-cv-00856 Document 1 Filed 03/30/20 USDC Colorado Page 16 of 16




                                      IV. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  V. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 6,651,207 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 7,106,705 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein;

       d.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages
               caused by Defendant’s infringing activities and other conduct complained of
               herein; and

       e.      That Plaintiff be granted such other and further relief as the Court may deem just
               and proper under the circumstances.

March 30, 2020                                   Respectfully Submitted,

                                                  /s/ David R. Bennett
                                                 David R. Bennett
                                                 (Admitted to the District of Colorado)
Plaintiff Sonohm Licensing LLC
                                                 Direction IP Law
15922 Eldorado Pkwy, Suite 500-1641
                                                 P.O. Box 14184
Frisco, TX 75035
                                                 2405 N Sheffield Ave #184
                                                 Chicago, IL 60614-0184
                                                 Telephone: (312) 291-1667
                                                 e-mail: dbennett@directionip.com

                                                 Attorney for Plaintiff Sonohm Licensing LLC


                                                 16
